t c memo united_states tax_court william elias rosenberg petitioner v commissioner of internal revenue respondent docket no filed date william elias rosenberg pro_se caitlin a homewood for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for decision are whether petitioner’s withdrawal from his individual_retirement_account ira is included in gross_income and subject_to the additional tax on early distributions from qualified_retirement_plans imposed by sec_72 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioner resided in california when he timely filed his petition on date a judgment and property order attachment to judgment property order was entered that dissolved petitioner’s marriage to his former spouse it provided that his former spouse must pay him the sum of dollar_figure to be p aid from the proceeds of his former spouse’s retirement account as reimbursement to petitioner for his payment to her of liquidated retirement proceeds during marriage in petitioner’s former spouse transferred retirement_funds to him instead of withdrawing the funds from her retirement account at merrill lynch and making a cash payment to him she arranged for those funds to be transferred from her retirement account to an ira that petitioner opened at merrill lynch within seven days of this transfer he withdrew the funds and closed the account in merrill lynch issued a form 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner reflecting a withdrawal of dollar_figure dollar_figure reduced by a dollar_figure withdrawal fee petitioner also withdrew dollar_figure from an ira he held at fidelity investments fidelity and received a form 1099-r in from fidelity reflecting this withdrawal he had not yet turned at the time of the withdrawals on hi sec_2015 form_1040 u s individual_income_tax_return petitioner reported the fidelity withdrawal as income but not the merrill lynch withdrawal he did not report or pay the additional tax for early distributions for either withdrawal respondent’s notice_of_deficiency added the merrill lynch withdrawal to petitioner’s gross_income determined the sec_72 additional tax for both withdrawals and made corresponding computational adjustments i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 in certain circumstances the burden_of_proof on factual issues may shift to the commissioner see sec_7491 rule a the record establishes and petitioner concedes that he received withdrawals from retirement accounts he held at fidelity and merrill lynch and he does not dispute the amounts reported on the forms 1099-r he also does not dispute respondent’s determination as to the fidelity withdrawal rather he disputes the characterization of the merrill lynch withdrawal as income because petitioner raises only a legal issue we decide whether he is liable for the deficiency without regard to the burden_of_proof ii analysis gross_income generally includes distributions from an ira under the provisions of sec_72 sec_408 see sears v commissioner tcmemo_2010_146 sec_72 imposes a additional tax on early distributions from a qualified_retirement_plan including an ira subject_to certain exceptions in sec_72 see sec_4974 the statutory scheme expressly addresses transfers as part of property_settlements incident_to_divorce_or_separation providing an exception for a distribution made to an alternative payee pursuant to a qualified_domestic_relations_order sec_72 petitioner’s withdrawal does not fit that exception see eg hartley v commissioner tcmemo_2012_ petitioner does not argue that the merrill lynch withdrawal is not income or that any statutory exception in sec_72 applies he argues rather that the court should disregard entirely the merrill lynch account and the intermediate steps of the transfers from his former spouse’s retirement account to his ira and his immediate withdrawal from that account and treat the transaction instead in substance as a payment of cash from his former spouse to him as prescribed by the property order he reasons that his former spouse interposed the intermediate steps over his objection and he did not think the temporary account would convert his property settlement into a retirement distribution includable in his gross_income or subject_to the additional tax under sec_72 petitioner credibly testified regarding the intent of the property order but his understanding that his former spouse would withdraw the funds from her retirement account and transfer them directly to him cannot overcome the fact that the funds were transferred from her retirement account to his and he then withdrew them we will not use common_law doctrines to fashion an equitable exception to the statutory scheme in sec_72 see summers v commissioner t c memo petitioner did not argue nor does the evidence support our concluding that his former spouse withdrew the funds from her retirement account in a taxable transaction and then contributed these after-tax funds into his ira we therefore will not consider the tax treatment of this hypothetical alternative at upholding a additional tax on a distribution in connection with a property settlement and observing that we are not at liberty to add equitable exceptions to the statutory scheme that congress enacted we therefore sustain respondent’s determination that the merrill lynch withdrawal is includable in petitioner’s gross_income and subject_to the additional tax any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
